COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              US AIRWAYS GROUP, INC.
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1542-15-4                                         PER CURIAM
                                                                                FEBRUARY 2, 2016
              MARCIA MORGAN AND
               MICHAEL APRIL, M. D. & ASSOCIATES


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael N. Salveson; Charles F. Trowbridge; Littler Mendelson, on
                               briefs), for appellant.

                               (Bruce M. Bender; Erica T. Davis; Axelson, Williamowsky,
                               Bender & Fishman, P.C., on brief), for appellees.


                     US Airways Group, Inc. (“employer”) appeals from a September 1, 2015 opinion of the

              Workers’ Compensation Commission affirming a deputy commissioner’s opinion. The deputy

              commissioner found that medical treatment rendered by Dr. Michael April (“provider”) was

              reasonable, necessary, and causally related to Marcia Morgan’s (“claimant”) November 19, 1999

              work accident and that the treatment was authorized. On appeal, employer contends the

              Commission erred by finding that (1) provider is an authorized treating physician and

              (2) provider’s medical treatment of claimant was reasonable, necessary, and causally related to

              the November 19, 1999 accident.

                     Upon reviewing the record and briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We affirm for the

              reasons stated by the Commission in its final opinion. See Morgan v. US Airways Group, Inc.,


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
JCN 2000966 (Sept. 1, 2015). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-